                Case 1:20-cr-00687-CM Document 28 Filed 08/17/21 Page 1 of 4




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        -   - - - - - - ------                        - - - -x
        UNITED STATES OF AMERICA

                    -       V.   -
                                                                 ORDER
    JAMES JOHNSON,                                                                     i'I
                                                                         '
                                                                 20   er'.   6'87    (CM)
                                     Defendant.

    - - - - -           -   -    -   - - - - -    - - - - - -x

                                                                              ,.       i
             Defendant James Johnson seeks to proceed wrh ai chanre
    0

    of plea proceeding via video conference, or, if yide~ conf rence

    is not reasonably available, telephone confere~c1 ins~ead }f.a

personal appearance in court.                         In view of the ~nJJoing[pand1m1c,

video/telephone conferencing has been employed b                                   judges i           the

Southern District of New York on numerous occa~ions.                         I II                 i
                                                                                             This ICourt

finds that any further delay in this proceedinf. ~ouldlresu7t in

serious harm to the interests of justice.                             Proyee~ingiby v~deo

or telephone conference with a change of plea                                      nceJ Mr.       I
Johnson's case and furthers justice without undue del~y . .                                      Jlee
§       15002    (b) (2) of the Coronavirus Air, Relief, 'an                        Eccnom1c
                                                                                       l     !
Security ("CARES") Act.




                                                      1
     Case 1:20-cr-00687-CM Document 28 Filed 08/17/21 Page 2 of 4


                                                     ,I .
           During     the    change   of plea procee~ini,   t~e ma(istrate

judge should allocute the defendant on his consint tr proteed via

video conference, or if video conference is not reasbnably
                                                             I    I

available, telephone conference, as previously 1tatef by Jis
counsel.
                                                       ,I    I
                                                             I
                                                             I
SO ORDERED:                                                  't
                                                             I
                                                             I
Dated: New York, New York
       August   17,   2021




                               THE HONORABLE COLLEEN M}MAH~N
                               United States District fudg~
                               Southern District of ~eo/ Yor~
                                                             I
                                                             I




                                      2
            Case 1:20-cr-00687-CM Document 28 Filed 08/17/21 Page 3 of 4




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     - - - - - - -                                       -        -        -       -       -   X

     UNITED STATES OF AMERICA

                  - v. -
                                                                                                       J,\.PP1LICATION
 JAMES JOHNSON,
                                                                                                      2Q Cr.
                                                                                                              I 617!           (C
                              Defendant.                                                                                 I

 - - - - - - - - - - - - - - - -                              -        -       -       -       X

                      MATTHEW R.                                                                                         I'
                                           SHAHABIAN hereby affirms, ~ndef pen lty of
 perjury and            pursuant
                                           to    Title        28,              United                Stat s            C¢de,             ection
 1746,      as    follows:                                                                                               !'
                                                                                                                         I
                   1.         I    am an Assistant United States Att~rney in the

 office       of        Audrey           Strauss,        United                        States             ,At~orn~y             fdr         the

 Southern District of New York, and I am familia~ jith this latter.

                  2.          The    defendant          has            indicated                      he tishls toj plead
                                                                                                       '      I
                                                                                                       :      I
guilty       to        the        indictment       in        the               above                cap~ioned :case.  Mr.
                                                                                                                         I
Johnson,          defense           counsel,           and            the              Government                 wisµ         to        proceed
                                                                                                                         I
with the change of plea hearing by video confeten e,                                                                     pr,        Jf      video

conference             is     not        reasonably           available,                              tel phon~                coiference

instead          of     an        in-person       proceeding                               in       lig~tl of! the longeing

pandemic.                                                                                                     I                      !
                  3.              During        this         pandemic,
                                                                                                          I              ,           !
                                                                                                    videoj'            an~      telephone
                                                                                                          '              I           I
conferencing has                   been employed by judges in the !sout~ern district
                                                                                                          ,              l           !
of New York on numerous occasions.
                                                                               The             parti~s            sub1i t           tf at    any
further      delay           in    this    proceeding                  would                       result         in    ~erioJs             harm
to    the    interests              of    justice.           Proceeding                              by       idea!           o r    !
                                                                                                              I          I
                                                                                                                         I
                                                                                                                                     !
                                                         1
         Case 1:20-cr-00687-CM Document 28 Filed 08/17/21 Page 4 of 4
                                                                                I




telephone      conference        with    a        change       of    pl a       I I
                                                                               advances     Mr.
                                                                                I      !
Johnson's     case,     allows    the                                           I      •
                                         Government            and    de ens        to iachieve
                                                                               1
finality     in   the                                                           I
                         case    short       of     a    jury       trial,     clnd    ,urthers
                                                                                I



                                                                                       lf
                                                                                I
justice      without     undue    delay.           See     §    15002        (b)l(2)
                                                                                            the
Coronavirus Air, Relief, and Economic Security
                                               ( 'CARES") A! t.

Dated:       New York, New York                                                        I!
             August 17, 2021




                                             Isl
                                        MATTHEW R. SHAHA~I1N                    I
                                        Assistant United'S~ates;Atto ney
                                        Southern District df New YorR
                                        (212) 637-1046         !     i
                                                                                I
                                                                                I
                                                                                       !
                                                                                I
                                                                                '




                                         2
